PER CURIAM.
We have for review Sharon v. State Farm Fire & Casualty Co., 561 So.2d 302 (Fla. 2d DCA 1990), in which the Second District Court of Appeal affirmed the entry of summary judgment on the authority of Brixius v. Allstate Insurance Co., 549 So.2d 1191 (Fla. 2d DCA 1989), and certified its decision as in conflict with Jernigan v. Progressive American Insurance Co., 501 So.2d 748 (Fla. 5th DCA), review denied, 513 So.2d 1062 (Fla.1987). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently approved the district court’s decision in Brixius and disapproved the decision in Jernigan. Brixius v. Allstate Insurance Co., No. 75,026, 1991 WL 194207 (Fla. Oct. 3, 1991). Accordingly, the district court’s decision in this case is approved.
It is so ordered.
SHAW, C.J. and OVERTON, GRIMES and HARDING, JJ., concur.
KOGAN, J., dissents with an opinion, in which BARKETT, J., concurs.
MeDONALD, J., dissents.